{¶ 23} I respectfully dissent from the majority's opinion and would find that the trial court did not abuse its discretion in ordering restitution because the record contains adequate support for the trial court's calculations.
 {¶ 24} Bob Hope, an expert witness on behalf of the Motion Picture Association of America, ("MPAA") testified that the MPAA averages a displaced loss value of each DVD movie at $19. Tr. 87. As Labghaly was arrested with 695 jewel cases of the movie "Rebound," simple multiplication of these figures, added to the $450 in restitution sought by the State, equals $13,655. This is the exact amount of restitution ordered by the trial court.
 {¶ 25} In addition, the majority remanded this case for the limited purpose of holding a hearing. I would find that because the record contains adequate information as to how the trial court arrived at its figures, no hearing was required. See State v. Phillips, Ashland App. No. 05-COA-015, 2006-Ohio-432.
 {¶ 26} For these reasons, I would affirm the decision of the trial court.